896 A.2d 105 (2006)
278 Conn. 903
NATIONAL PUBLISHING COMPANY, INC.
v.
HARTFORD FIRE INSURANCE COMPANY.
Supreme Court of Connecticut.
Decided April 7, 2006.
Daniel P. Scapellati, James V. Somers and John C. Pitblado, Hartford, in support of the petition.
Eric G. Blomberg and Russell J. Berkowitz, Stamford, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 94 Conn.App. 234, 892 A.2d 261 (2006), is granted, limited to the following issue:
"Did the Appellate Court properly affirm the trial court's refusal to charge the jury on the defendant's late notice of special defense?"
The Supreme Court docket number is SC 17647.